666




   OFFICE OFTHEATTORNEY   GENERALOFTEXAS
                    AUSTIN



Hon. V. a. Earshall,ChaInen
State Soil ConservatfOnHoard
ProfeaslonalBuilding
Temple,Texas
Dear Sir:


                      elections.
          Your requesttoz a&i.&m      on the
a8 are herein set out has been,Fqceied by this
ment.                   /    ,./ ~.\\
            Your qu8~tloJle
Hon. V. C. Marshall,*page2


    notices?
         "(7) When certainfund6 appropriated
    for oarryingout the law are exhausted
    how may the Board operateto carry out the
    law as is providedIn settingup 6istriot8
    and to aSei&i in the operationof dlatri&8?
         "(8) How may the bcerd assembleInfor-
    mation that will enable judgeaat an ele&-,
                      Who if4qUt%lifiet0 vote,
    tiOn t0 &eteZ?IihA8
    when such Lnfowatlon is made av& able to
    the juQgesat such elsation?m     '
          Artiole,16%a4 Aots of the 46th tiglelatu-6,
known and cited as the &ate 8011 Cowenatlon tar mm68
Illpart 86 ?OllOWt


            veJ% 3.  mler8ver wed of refe,frs4  to
    In   this bat, Wleas   a Uiiiaront meunzr~&
    olearlyappearsfrom the oontextt
           a....
          a(l8) *Lhn&mmr~ or 'Ownerof Land
     Lying outsideoi IdaorporateaOtti and
    Lnl 8' inOlude$Urg ~pil'00t1      7 18d
                               Who hold
    or equitabletitle OP any lands lying with-
     in a Soil ConservationDistriotorgantied
    under the p~~vlslonsof th$s Aat and who
    Is a duly QU9.fifi8drotor within a&h ais-
    triot.
          R...*
         *(14) %u IYotioe*  means notioe pub-
    lishedat least twiae,w%th an Intervalof
    at least 8efen t7)'day8between the 'trro[8)
    pub&3atlom3 datefi, In a newspa ef or other
    publioatlonof generaloimulatEoa within
    the appropriatearea, or 2X no such p%xblloa-
    tion of general airoulationbe available,
    by postingat a I?ea8Onabla number of @onsplouow
                                                        668




      plmm~ vrlthlnthe ap~raprlateam,    mdh
      poetlw to lnolude,wharc poeslble,~ smt-
      in& at rublie p1W8B -hews it may t?abUS-
      bewry to poet notlaesaonawnl~ oauaty
      or mmlalpal affairs, @merelly. At any
      haarlng he18 purnumt ta sue& motiak, at
      the time and ,aaoe desigmted in 6wh notioe,
      adfbumment !ay   he *abe tn#   time   to tfma
      without the neamolty d remwing suoh
      not&e for auoh adJcubuxl &ate&*
          fkotion5 of the kot relatlvoto the dreation
of soil oon.servetloa
                    Ulstriotrmeda in part 186follower
                    All ImndWa3ef8rlthla the
      boandk%i't'h@     terrltoWae 4Otermlasd
      by the State Wail.C=oannetlcn &o&i, ahall
      '4 eliglbloto vote in ewh electlone CmXy
      such landamero ehall be ell&ble to vote.
           9. The Euerd nbell pay 'allexpenses
      far the lamema Or meh n0tiee11  and the

  (




      Eleationlaws of thlo P+ate, me t em hsrs;
      in athemlee praoideil,       e-tEmat the
                             and ezeep
      ballot ahall not be nutsberedor sarltsdl'or
      identl?icrrtioapurposee,
            "I?.The Besir shall publish the result
      ot ewh lleetianand &e&l thereefteracme%-
      der,apU cetermlneuhetherthe opemtioa of the
      diBtrfotrit
        x$aft&t;;:
      ?i
Hon. V. C. h'arshall,
                    Page 4


    of such district is not administratively
    practicableand feasible, it shall record
    such determinationand deny the petition.
    If the Board shall determine that the opera-
    tion of such district is administratively
    practicableand feasible, it shall record
    such determinationand shall proceed with
    the organizationof the distrlot in the
    manner hereinafterprovided. In making such
    determinstionthe Board shall give due re-
    gard to and weight to the attitudes or
    the owners of lanes lying within the defined
    boundaries,the number of resident landowners
     eligible to vote In such electionwho shall
    have voted, the proportion of the votes cast
    in such election in favor'of the creation of
    the district to the total number of votes
    cast, the approximatewealth and inaome~o?
    the landownersof the proposed dlstriet, the
    probably expense of carrying on.erosion-control
    operationswithin such district,and such other
    economic and social factors as may be relevant
    to such determinations,having due regard to
    the legislativedeterminationsset forth-in
    Section i2of this Act, provided, however,
    that the hoard shall not have authority to
    determine thatthe operation of the proposed
    distriot within the defined boundaries is
    administrativelypraotiaable ana feaslble.un-
    less at least two-thirds OS the votes cast in
    the election upon the proposition of creating
    of the district shall have been cast in favor
    of the creation of such district.*
         Paragraph H of Section 4 or the Act provides
that:
         "The State Treasurer shall have the care
    and custody or all rude and securitiesof the
    State Board and shall be liable on his ofilalal
    bond for the lawful care, custody, application
    and disbursementthereof. Any funds coming in-
    to the hands of the Treasurer of this State, as
    hereinafterprovided, Bhall be by him credited
    to a special fund to be known as the State Soil
                                                         670



Bon. V. C. Earshall, Page 5


      ConservationFund and the moneys hereafter
      depositedor credl.tedin suah fund are ‘hereby
      appropriatedto the use and benefit of the
      State Soil ConservationBoard, as may be by
      said Board used in compliancewith this Act.
      The Board shall provide and furnish a bieMie1
      audit byna State Auditor and Effiaienby Expert
      and a report to the Governor of the State."
          The appropriationfor the use of the State Soil
ConservationBoard in the administrationof the Texas Soil
ConservationLaw IS provided therein. The General Depart-
mental AppropriationBill of the 46th Legislature;Senate
Bill No. 427, does not inolude the State Soil Conservation
Board among the state departmentsand a~enaies It covers.
          Section 14 of the Texas Soil ConservationLaw
calls for the appropriationor the sum of Ten Thousand
($10,000) Dollars for the purpose of areating and malntain-
ing the State Soil ConservationBoar& until August 31, 1939.
The purposes for which this s'ummay be expended are not
itemized.

           Section 14a provides ror the approprfatlonof
several sums for the two year period beginning September
1, 1939 and ending August 1, 1941. A speolfio sum is
designated In each instance along with the purpose or
purposes for wbiah it may be expended, Under'the head-
ing "Expenses of District Organization,RearinSa, Referenda
and Supervision"the sum or Six Hundred (8600) Dollars
for the ear ending August 31, 1940, and the sum of Four
Bundrea 1$400) Dollars for the year ending August 31, 1941
are earmarked for publication of notices. Likewise, a sum
of Six Hundred ($600) Dollars for the ear ending August
31, 1940 end the sum of Four Hundred (%400) Dollar8 for
the year endinS August 31, 1941, are earmaFke6 for publica-
tion or results. Also, a sum of Twenty-one Hundred ana
Sixty 12,160) Dollars for the year ending August 31, 1940
and the sum of Fourteen Hundred and Forty ($1,440) Dollars
for the year ending August 31, 1941, ere earmarked ror elec-
tion of District Supervisorsand a sum of Six Hundred (8600)
D 11    fm            QA‘
                        d¶q-August 31, 1940, snd FOUr Hun-
d~ede~~40~~Dollars for the year ending August 31, 1941
are earmarked tor publication of results and One Rundred and
Twenty ($120) Dollars for the year ending August 31, 1940
Ron. V. C. Farshall, Rage d b


and the swu or One Hundred and Eighty ($180) Dollars for
the year enafng August 31, 1931 are earmarkedfor publica-
tion of hearing notices.
          St is, 0r oourae, elementary law that money
appropriatedby the legislaturecannot be used ?or any
other purpose than that specified in the ~appropriation
bill without constitutinga mieapRlioetion0r public funds.
          Ts!e
             quote ?rcm aonferenaeopinion rendered by the
Attorney General’s Department August 18, 1921, aa follows:
         *It is the law ef the state that no part
    of the money appropriatedby the legislature
    can be used for any purpose other than the
    specific purpose named in the appropriation
    bill. An expenditurefor a purpose other than
    the one ?or which the money uas appropaiated
    would be a misapplicstiono? public ?unds. The
    Comptrollerwould not be authorized to draw its
    warrants on any runas or rar any purpose exoept
    the purpose name&-In the Act, and the Treasurer
    would be without authority to honor a warrant’
    on any fund for any purpose except that named
    in the appropriationblll.R
          This principle applies to all ‘theseveral slums
of u,oneyset forth in Section lk and their respeotive
purposes. In other words, money appropriatedfor one pur-
pose cannot be used ?or another purpose even if there
happens to be a surplus in the former and a shortage in
the letter tuna.
         Regarding the method of selection, quallilaatlon
end tenure of Soil ConservationDistrict Supervisorsthe
Act providest
         “All landownerswithin the dlstrlct shall
    be eligible to vote in such election. Only
    suah landowners shall be eligible to vote. The
    three (3) candidates-whoshell receive the largest
    number, respectively,o? the votes cast in such
    election shall be the elected Supervisorsfor
    such &iBtriOt.  The Board shall pay all the ex-
    penses of such election, shall supervise the
    conduot thereof in con?ormitywith the General
    Election laws a? this State, except as hereigts
    otherwise provided, and except that the bellbfs
Ron. v. 0. Rarshall, P8g%0

      shall not b%nmb8r%da markedfor              idontiti-
      oaticm purymau;     almll   pre8orikx8guhtL0ne
      ga*ean~t?io oonduetof suoh lle6tlorkur4tbo
      dot%mlnatlon oi the oXi&bll.lty Qf 0ot.n
      the&k,     ad    shall pobli8b tko notlrt6 tb%r%oi."
            R%#~H~thoadoptioa           of l.%nWmo roeul%tioa%
the 8tatds proddeer
            a~oSupervi80r~ lrballmt &no luther%t~
      to annet 8uoh l8n6-uaomjpJatloacr~lnt0 lm
      untileft%rthoy eb%llh%Y%o%u%%adw not100
      t0 b gi~~rr  0r tha intmtion to 008doot UL
      ll%%tiofo  o,r%a tml8a4 Nn6%u 8hlwl@ 8t1 088
                                                to
      the lan&mm%r%witbim thobounQsrk8of tbo
      4lotrlotfor tboS.rlndloatioxw at* provalor
      al%approvalof mxth oropowa n@a em%, and
      uutil aftorths Sup%rvl%or%hav%ooMldom&
      th e r %%u oltr a ueb
                         llu tlo n.... Alllu k a wn%r 8
      rlthln tb dlstrtot#la&l be ol
      la oaamntdtydththo ~Gu~%rsl
      of this State,o       8% h%resm oth%lMu pro-
      vl&%Q, ada~optt =T tthe ballet %halln& k
      numbpd or nmrkod for ldantifioatlon  piupo~.
      ..*.
                ~ViX’tUO Of tb% fOFU@0~8t&&t,    ~OUU'Ol-O-
8p%etf'UlLy at?r%sed that it 18 the opinionof this dopart-
r%8tthstyoUrqU%8tioM          ShOdd boua%w%r%da8foUast

                 Wh%a b.men %ad hi8 wife own       a farm r1W.n the
bouzUlarS%8%?                 as d%t%rmin%d brtbo 8t%k 8011
                 the torritciry
bM%?t8tiO8 baPd 8nd.r88ido dthln .SltOht%ZdtofJ, both
tho hu%b%nUand ri?% ohall bo ontltledto rota Irrthe olo%-
tloDa he14 tnder the dot providead t&y %r% oth%rwS%oquall-
flsd ttndorthe Constltutfon tma lem oi this Bteito.

            2.   A   larml%wxt%r
                            living      in the Lnoorporated
                                                          sltiea
OT tOWM Who OlVM hndS OUtsid th0 OCU'ptUatO     ligit@ Of
8l.d city or tCmn within tho barurdrriO8 Of thO4iOX'rltoX'y
aa U%t%ntlneU by tk St&o OoiZ Conematloa Boati would
not be pemittod to rota In the oleotlua#hold under the
Aat.
                               18 order%& by the ?kmld ln (I
            3. ?Fh%n613olcratfon
Eon. v. c. E8rshall,   Page a


propowl dlstrlotall lnndouno~'E rithin the botm4ariw
of t-tory    aa detenainedM the State Soil ComenatIon
Board shall be eligibleto rote In sueh oleetlon6aa4 only
awh len4tmaer&! e&all k lllglbleto rote, provide4they
are othorwln quallfledunder the Constitution and lm~
of this State,                                       ti.

         4. Xaoorporated 6ltIes an4 towna shouldnot
be inoludedas a par% ai a dlstrlot.
          5. The State Board would not be pomltted    under
the lau to peat notioeeoS an lleotlonor pub110huarIoga
ratherthen t+ publIshemah notloeswhere there    ir R nm8-
paper or other publloatloaof generulolroulatlon    dthln
tke appropriatearea or territory,in ~ompllanoewith Art.
me, R c. 6,
          6. Whon app rlatlonrr r0r postingnotioeeor
holaligeleatlonsare 3b lwted the Aot pmtldea no other
means by *Ioh the E#rd may oontinw holdfng8wh aloo-
talonsand poaflq notloe8and pay ior the sam until there
Is an appropriationby the legislaturefor uuoh pmrpasee.

         7, The Aot wntain8 no pre~lsionauthorizing
the aOa+ in nttlag up dlatriotef&l amsltilng1.nthe
operationor diatribtswhy iundeiappropriatedfor theae
spoltlo purposea8x0 exhfmstedr
          8. Tbe etatutspratldgs that the Isou?dshall
prvsorlbereguletlons@Yeming the eondueto? lleotiona
an4 the 46tenainatlonof eligibilityof voterstherein.
9'3~Aat prerarlbesno manner byrhiab tha Boar4may amem-
ble Inionmtien that will enable Judge6at en lleot%onto
d&endw    who 1s +alSfiod to vote. Thle matterIs within
the 41soretlon0r the Fk?e4*,
          Trusting that w have fully   awverrd your inquiry,
v* rcanala
                                very truly your8